Citation Nr: 0731518	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-28 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left 
foot bone spur. 

2.  Entitlement to an initial compensable evaluation for 
costochondritis.  

3.  Entitlement to an initial compensable evaluation for pes 
planus.  

4.  Entitlement to an initial compensable evaluation for 
sinusitis and residual macular lesions. 

5.  Entitlement to an initial compensable evaluation for 
residual scar from a surgical drain. 

6.  Entitlement to an initial compensable evaluation for a 
residual scar from an umbilical hernia repair. 

7.  Entitlement to an initial compensable evaluation for 
atopic dermatitis. 

8.  Entitlement to an initial compensable evaluation for 
onychomycosis.  


9.  Entitlement to an initial compensable evaluation for 
temporomandibular joint dysfunction.  

10.  Entitlement to an initial evaluation in excess of 10 
percent for a left shoulder disorder.  

11.  Entitlement to an initial evaluation in excess of 10 
percent for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to May 
2004.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  

As discussed below, the issue of entitlement to an initial 
compensable evaluation for temporomandibular joint 
dysfunction is dismissed from the appeal.  The remaining 
issues listed above are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

At his hearing before the Board on June 8, 2007, the veteran 
indicated that he wished the Board to dismiss the issue of 
entitlement to an initial compensable evaluation for left 
temporomandibular joint dysfunction.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met concerning the issue of entitlement 
to an initial compensable evaluation for temporomandibular 
joint dysfunction.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  On June 8, 2007, 
at his hearing before the undersigned and prior to the 
promulgation of a decision in the appeal, the veteran stated 
that he agreed with the noncompensable evaluation assigned 
for his service-connected left temporomandibular joint 
dysfunction.  (See; hearing transcript).  The appellant has 
withdrawn his appeal involving this issue.  As such, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to this issue and it is 
dismissed.


ORDER

The issue of entitlement to an initial compensable evaluation 
for left temporomandibular joint is dismissed from the 
appeal.  


REMAND

The Board notes that the veteran was issued a statement of 
the case (SOC) in July 2005 and a supplemental statement of 
the case (SSOC) in February 2006.  After the SSOC, however, 
the veteran participated in VA examinations in March 2006 
concerning the disabilities currently on appeal.  The RO did 
not issue the veteran a SSOC after the review of these 
examination reports.  An SSOC should be issued.  See 
38 C.F.R. § 19.31(b)(1) (2006).

Accordingly, the case is REMANDED for the following action:

Issue the veteran a Supplemental 
Statement of the Case for his claims of 
entitlement to an initial compensable 
evaluation for left foot bone spur, 
costochondritis, pes planus, sinusitis 
and residual macular lesions, residual 
scar from a surgical drain, a residual 
scar from a umbilical hernia repair, 
atopic dermatitis, and onychomycosis, as 
well as entitlement to an initial 
evaluation in excess of 10 percent for a 
left shoulder disorder, and for a lumbar 
spine disorder.  The SSOC must 
specifically address the March 2006 
examinations.  If the claim is denied, 
afford the veteran and his representative 
an opportunity to respond, before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


